Case 19-50042-grs           Doc 402       Filed 03/19/19 Entered 03/19/19 17:39:43                      Desc Main
                                         Document      Page 1 of 10


                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      LEXINGTON DIVISION

IN RE:

INNOVATIVE MATTRESS SOLUTIONS, LLC et al.1                                       CASE NO. 19-50042

DEBTORS IN POSSESSION                                                            CHAPTER 11
                                                                                 JOINTLY ADMINISTERED


          NOTICE OF SUCCESSFUL BID AND DESIGNATION OF CONTRACTS
             TO BE PURCHASED, HELD, OR ASSUMED AND ASSIGNED


         Innovative Mattress Solutions, LLC and its affiliated debtors and debtors in possession in

the above captioned chapter 11 cases (the “Debtors”), by counsel, pursuant to Federal Rule of

Bankruptcy Procedure 6004(f)(1), file this Notice of Successful Bid and Designation of

Contracts to be Purchased, Held, or Assumed and Assigned, pursuant to the Order (I)(A)

Approving Bidding Procedures for the Sale of Substantially All of the Debtors’ Assets, (B)

Authorizing and Approving the Debtors’ Entry into the Stalking Horse APA and Approving

Certain Bid Protections in Connection with the Sale of Substantially All of the Debtors’ Assets,

(C) Scheduling an Auction and Approving the Form and Manner of Notice Thereof, (D)

Approving Assumption and Assignment Procedures and (E) Scheduling a Sale Hearing and

Approving the Form and Manner of Notice Thereof; (II)(A) Approving the Sale of Substantially

All of the Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (B)

Approving the Assumption and Assignment of Executory Contracts and Unexpired Leases and

(C) Authorizing the Debtors to Omit Certain Confidential Schedules from the Stalking Horse


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Innovative Mattress Solutions, LLC – 1096; Sleep Outfitters of Alabama LLC – 2914; Sleep
Outfitters of Indiana LLC – 6006; Sleep Outfitters of Kentucky, LLC – 2729; Sleep Outfitters of Ohio LLC – 9814;
Sleep Outfitters of Tennessee LLC – 1127; Sleep Outfitters of West Virginia, LLC – 6079; Sleep Liquidators LLC –
5703; Brown Immobilien LLC – 6617; Knopf Systems, LLC – 1096; and K. B. & Associates, Incorporated – 3479.
Case 19-50042-grs        Doc 402      Filed 03/19/19 Entered 03/19/19 17:39:43                 Desc Main
                                     Document      Page 2 of 10


APA]; and (III) Granting Related Relief (the “Bidding Procedures Order”) [ECF No. 334]

entered by the Court on February 25, 2019.2 Prior to and after entry of the Bidding Procedures

Order, the Debtors, through their financial advisor, Conway MacKenzie, provided notice to over

50 parties with a potential interest in acquiring all or some portion of the Debtors’ assets. At least

9 parties executed non-disclosure agreements in order to access data compiled by the Debtors

and their financial advisor. In addition, the Debtors placed advertisements in USA Today to

provide notice of the potential sale to both potential bidders and contract counterparties in these

markets: Cincinnati, Pittsburgh/Cleveland, Nashville and Atlanta, proof of which is attached as

Exhibit A.

        As of the Bid Deadline, no interested party had requested treatment as a Qualified Bidder,

and no competing bids were received. Accordingly, the Debtors report that the Stalking Horse

Bid contained in the Asset Purchase Agreement tendered with the Sale Motion [ECF No. 334-2],

as amended and filed with the Court on March 18, 2019 [ECF No. 392], is the successful bid (the

“Successful Bidder”) under the Bidding Procedures approved by the Court, and that no auction

will be conducted on March 20, 2019, provided that the Auction shall be deemed to have

occurred on March 20, 2019 for purposes of any deadline contingent on the occurrence of the

Auction in these Chapter 11 Cases, including, without limitation, the Bidding Procedures Order,

the proposed Sale Order, DIP Orders or Stalking Horse APA, as each may be amended from time

to time. The Debtors intend to seek final approval of the proposed sale to the Successful Bidder

at the hearing scheduled for March 22, 2019 at the hour of 9:00 a.m.

        As provided by the Bidding Procedures Order, the Debtors are filing the Successful

Bidder’s initial list of Purchased Contracts (the “Intial Purchased Contracts List”) as Exhibit B,


2
  All capitalized terms in this document have the meaning given to them in the Debtor’s Sale Motion (ECF No.
279).


                                                     2
Case 19-50042-grs      Doc 402    Filed 03/19/19 Entered 03/19/19 17:39:43           Desc Main
                                 Document      Page 3 of 10


and will serve same upon all counterparties to such contracts with this Notice. The Initial

Purchased Contracts List excludes proposed Cure Amounts, as that information was previously

provided to contract counterparties with the Notice of Possible Assumption and Assignment and

Cure Amounts of Certain Executory Contracts and Unexpired Leases in Connection with Sale

[ECF No. 343]. The Successful Bidder reserves the right to modify and update the Initial

Purchased Contracts List through the date that is seven (7) Business Days prior to the Closing

Date. The Successful Bidder has informed the Debtors that it intends to provide the Debtors

with an updated list of Purchased Contracts prior to the Sale Hearing, which the Debtors shall

file and serve on all Assignable Contract counterparties upon receipt of such list from the

Successful Bidder.

                                                   Respectfully submitted,

                                                   DELCOTTO LAW GROUP PLLC

                                                   /s/Dean A. Langdon
                                                   KY Bar No. 40104
                                                   200 North Upper Street
                                                   Lexington, KY 40507
                                                   Telephone: (859) 231-5800
                                                   Facsimile: (859) 281-1179
                                                   dlangdon@dlgfirm.com
                                                   COUNSEL FOR DEBTORS
                                                   AND DEBTORS IN POSSESSION


                               CERTIFICATE OF SERVICE

        In addition to the parties who were was served electronically by the Court’s ECF System,
this Notice was served on all parties listed on Master Service List #5 [ECF No. 372], and upon
all contract counterparties as reflected on the attached service list on March 19, 2019.


                                                   /s/Dean A. Langdon, Esq.
                                                   COUNSEL FOR DEBTORS
                                                   AND DEBTORS IN POSSESSION




                                               3
           Case 19-50042-grs         Doc 402    Filed 03/19/19 Entered 03/19/19 17:39:43       Desc Main
                                               Document      Page 4 of 10
                                          Alan Ratliff
Aaron Ambler                                                                   Angie Rodriguez
                                          Loral Lowels Property, LLC
Winfield Inc                                                                   Colliers International
                                          3477 Commerce Pkwy
915 N Jefferson StreetCDE                                                      615 3rd St Ste 500
                                          Wooster OH 44691
Lewisburg WV 24901                                                             Nashville TN 37210-2345
                                          alan@ratliffcustomhomes.com
adlaw@suddenlinkmail.com                                                       angie.rodriquez@colliers.com
                                          edwinbreyfogle@gmail.com

Aaron Werbel                             Greg Slyman                           Bob Acciarri
Viking Partners Morse, LLC               ABC MW Medina LLC                     ABC Development, LLC
4901 Hunt Road, Suite 102                1247 Medina Rd.                       1247 Medina Rd.
Cincinnati, OH 45242                     Medina, OH 44256                      Medina, OH 44256
awerbel@vikingprt.com                    GregSlyman@HannaCRE.com               bacciarri@abcdevel.com

Bob Coleman                               Carol Atkins-Payton                  Carmelita Goldsmith
Coleman Group                             Commercial Land Development, Inc.    CG Commercial Real Estate, Inc.
710 E Main Street Suite 130               P.O. Box 40                          PO BOX 99816
Lexington KY 40502                        Morgantown WV 26507                  Louisville KY 40269
bcole@colemangroup.net                    carol@cityneon.com                   cgoldsmith.cgproperties@gmail.com


Charles Dahlem, President                  Cheri McMullin                      Chelsea Maher
Dahlem Enterprises, Inc.                  Jordan Enterprises, Inc.             Shannon Waltchack Management, LLC
1531 Ormsby Station Ct.                   400 Old Vine Street                  1616 2nd Avenue South, Suite 100
Louisville KY 40223                       Lexington KY 40507                   Birmingham AL 35233
charlie@dahlem.com                        cheri@parkwaydev.com                 cm@shanwalt.com

                                                                               NATIONAL PLAZA
Chad Voelkert                             David R. Graves                      National Properties
Laurie 1025, LLC                          Cypress Property Group, LLC          NAVID NIAKOSSARY
404 Greenbriar Rd                         270 South Limestone                  12985 US HWY 431
Lexington KY 40503                        Lexington KY 40508                   GUNTERSVILLE AL 35976
cvoelkert@naiisaac.com                    dgraves@cypresspropertygroup.com     DNiakossary@yahoo.com
Jean Bennett                                                                   Gregory L. Stewart
TKB Partnership, LLP                      Robert Stark                         Ohio County Development Authority
5802 Akron-Cleveland Rd                   Rosemont Commons Delaware, LLC       546 Cabela Drive
Hudson OH 44236                           1350 W. 3rd St.                      Triadelphia WV 26059
ejben76@roadrunner.com ;                  Cleveland OH 44113                   gstewart@ocdawv.com
VIA ECF: sbales@zieglermetzger.com        emartin@starkenterprises.com        VIA ECF jchincheck@bowlesrice.com
                                                                               Isaac Massry
Dr. Bruce Irwin                           VOW, LLC                             Tri-State Crossing, LLC
Hampton Cove, LLC                         3100 Lorna Road, Suite 100           8 Industrial Way East
2147 Riverchase Office Rd.                Hoover AL 32216                      Eatontown, NJ 07724
Hoover AL 35244                                                                Isaac@wrgusa.com
hsthornton@americanfamilycare.com
Jackie Sells                                                                   Jason Minnite
Sells Properties                          James Scudiere                       The PM Company
100 Heather Way                           PO Box 130                           1000 Grand Central Mall
Brentwood TN 37027                        Enterprise, WV 26568                 Vienna WV 26105
jacksells077@gmail.com                    jamesscudiere@yahoo.com              Jason@ThePMCompany.com
                                                                               ritter@theisenbrock.com
                                          Jeff England                         Julie Engle
Jim Barger                                Rosenstein Developement              Casto- Mgr for OH Retail III TT LLC
JARA Group Limited Partnership            343 Waller Avenue, Suite 100         250 Civic Center Dr
166 W. Chestnut St                        Lexington KY 40504                   Columbus OH 43215
Washington PA 15301                       jengland@rd-lex.com                  jengle@castoinfo.com
jbarger@westplaceres.com
                                                                               John Hoyer
Julie D. Krause                           Jay McShurley
Midland Atlantic Properties               McShurley Enterprises, LLC
                                                                               Brixmor Property Group
8044 Montgomery Rd, Suite 700             126 N. Maple St.                     953 Hempstead Rd
Cincinnati, OH 45236                      Somerset KY 42501                    Cincinnati OH 45230
jkrause@midlandatlantic.com               jmcshurley@aol.com                   connie.rollins@brixmor.com
                                                                              john.hoyer@brixmor.com
           Case 19-50042-grs     Doc 402    Filed 03/19/19 Entered 03/19/19 17:39:43      Desc Main
                                           Document      Page 5 of 10
Josh Hendricks                        Joyce Smith                       Robert Brown
Creekstone Realty                     Jones Lang LaSalle Americas       Deville Development
66010 Joseph St                       9448A Water Front Drive            3951 Convenience Circle
Vandalia MI 4909                      West Chester, OH 45069             Canton, OH 44718
josh@creekstoneinvestments.com        joyce.smith@am.jll.com             jschwab@devilledev.com
                                                                         rbrown@devilledev.com
Jason Taylor                                                             Lisa Alexander
                                      Kim Polacco                        DEVONSHIRE/ REIT
Equity Management Group
                                      RAEM Alabama, LLC                  10100 Waterville Street
840 East High St
                                      PO Box 807,                        Whitehouse OH 43571
Lexington KY 40502
                                      Oakhurst NJ 07755                  lisa.alexander@devreit.com
jtaylor@equity-management.com
                                      karpmgmt@aol.com
                                      Carl Storey                        Lance Johnson
                                      BSM Glenway, LLC                   Baker Storey McDonald
                                      3001 Armory Drive, Suite 250       3001 Armory Drive
                                      Nashville, TN 37204                Nashville TN 37204
                                      ljohnson@bsmproperties.com         ljohnson@bsmproperties.com

                                                                         Mark Hoty
Lon Shannon                           Morgan Allen                       Hoty Enterprises
REALCO, LLC                           Greer Land Co Smyrna #2, LLC       5003 Milan Road
194 Summers Street                    250 West Main St, Ste 3000         Sandusky OH 44870
Charleston WV 25301-2132              Lexington KY 40502                 mark@hoty.com
leslie@shonk.com                      mallen@greercompanies.com
                                                                         Michelle Kidd
Wayne & Kay Koswoski                  Mary Beyer Lell                    Kroger Center Morehead, LLC
K&W Putman LLC                        Bayer Properties                   2170 W SR 434 STE 250
PO Box 6590                           2222 Arlington Ave.                Longwood FL 32779
Huntsville AL 35813                   Birmingham AL 35205                Michelle.kidd@tscg.com
matkng@aol.com                        mblell@bayerproperties.com
                                                                         Patty Chambers
                                      Military Partners, LLC             TSM Ventures. Inc.
                                      Nancy Levin                        301 N. Neil St, #400
                                      736 Thimble Shoals Blvd.           Champaign IL 61820
                                      Newport News VA 23606              pchambers@stevensgrouprealestate.com
                                      nlevin@newportmanagement.com
                                      Bryan Pivirotto                    Paul Reulbach
Bryan Pivirotto                       Madison Acquisitions, LLC          Weston Inc
Silver Bridge, LP                     2801 Liberty Ave, Suite 100        4760 Richmond Road, Suite 200
4041 Liberty Ave, Ste 201             Pittsburgh, PA 15222               Warrensville Heights OH 44128
Pittsburgh PA 15222                   piv@madisonacquisitions.com        preulbach@teamweston.com
piv@madisonacquisitions.com
                                      MOREHEAD ENTERPRISES               Roberta Hamer
Pat Trice                             TARKINGTON COMPANY                 Urban Retail Properties, LLC.
Fresh Capital                         1705 DIVISION STREET               178 Winchester Court
5361 Hwy. 280 S, Suite 106A           NASHVILLE TN 37203                 Clifton NJ 07013
Birmingham AL 35242                   raytarkington@comcast.net          rhamer@urbanretail.com
pwtrice@freshcapitalgroup.com
Rusty Johnson                         Robert McGuinness                  Susan Smith
THF Management, Inc                   Kite Realty Group                  Neyer Management
220 A RHL BLVD                        30 South Meridian St               3927 Brotherton Road
Charleston WV 25309                   Indianapolis IN 46204              Cincinnati OH 45209
rjohnson@thekroenkegroup.com          rmcguinness@kiterealty.com         ssmith@neyermanagement.com
                                      jgirod@kiterealty.com
Sheryl Smith                          Susan Sommers                      Taylor Reynolds
Quickland LLC                         French Creek Square                Publix Super Markets Inc
360 N. Main Street                    30000 Chagrin Blvd                 3300 Publix Corporate Pkwy
London KY 40741                       Cleveland, OH 44124                Lakeland FL 33811
ssmith527@roadrunner.com              ssommers@zeislermorgan.com         taylor.reynolds@publix.com
           Case 19-50042-grs          Doc 402    Filed 03/19/19 Entered 03/19/19 17:39:43          Desc Main
                                                Document      Page 6 of 10
 DCO LLC                                   T.J. Summers                            Neal Hatcher
 c/o Tommy Downs                           Four S Development                      Neal & Vicky Hatcher
 129 W. JOHN ROWAN BLVD.                   P.O. Box 2388                           P.O. Box 1522
 BARDSTOWN KY 40004                        Charleston WV 25328                     Portsmouth OH 45662
 tomdowns@bardstowncable.net               tsummers@summcos.com                    vahatcher@frontier.com

                                           Andy Waters                             Will Akin
 Jeff Watson                                                                       Capital Growth Real Estate, LLC
                                           Community Trust & Investment Company
 Concord Land & Development                                                        361 Summit Boulevard, Suite 110
                                           100 E. Vine Street
 568 Jetton Street, Suite 200                                                      Birmingham AL 35243
                                           Lexington KY 40507 watersan@ctbi.com
 Davidson, NC 28036                                                                will@cgpre.com
                                           VIA ECF awebb@fbtlaw.com
 watson@piedmontlanddevelopment.com
                                           mfullington@wyattfirm.com
 Zach Glazer                                                                       Meghan Porath
                                           John W. Duke                            Continental 113 Fund LLC
 B&G Properties, Ltd.
                                           Kennedi Center                          W134 N8675 Executive Parway
 26565 Miles Rd. #200
                                           PO Box 309                              Menomonee Falls WI 53051
 Cleveland OH 44128
                                           Dickson TN 37056                        mmclean@cproperties.com
 zglazer@cpamanagement.com
                                           zimmer001@aol.com

 R. Stephen Reach
 WHITE REACH DEVELOPMENT                    Kayla Courey                            Kelly Kee
 201 W Short Street                         One ADP Boulevard                       P O BOX 9012
 Lexington KY 40507                         Roseland, NJ 07068                      CAROL STREAM, IL 60197
 reach@white-reach.com                      kayla.courey@adp.com                    kk4516@att.com


   Best Buy                                 Ron Griswold                             Satish Natarajan
   Jack Stukonis (Rep)                      5301 Maryland Way                        Dispatch Track
   PO Box 731247                            Brentwood, TN 37027                      12148 MILLER AVENUE
   DALLAS, TX 75373-1247                  rgriswold@comdata.com                      SARATOGA, CA 95070
  jack.stukonis@bestbuy.com                                                       satish@dispatchtrack.com
                                                                                     Rachelle Knight
                                            Kevin Johnson                            Genesis
   Kelly Bolinger
                                            Fortitude Technology                     15220 NW Greenbriar Pkwy Suite 200
   First Data
                                            9089 Clairemont Mesa Blvd, Ste 210       Beaverton, OR 97006
  3 Western Maryland Parkway
                                            San Diego, CA 92123                      rachelle.knight@genesis-fs.com
  Hagerstown, MD 21740
                                            kjohnson@fortitudetech.com               sceron@genesis-fs.com
  Kelly.Bolinger@firstdata.com
  Jeanne Underwood
  Google
  DEPT 33654 PO Box 39000
  SAN FRANCISCO, CA 94139
   jeanneu@google.com
  collections@google.com
  Bobby Keen (VP of Sales)
  Leggett and Platt Incorporated            Scott Zavitz                            Cody Ogden
  PO BOX 538385                             Lexington Herald                        Listrak Inc
  ATLANTA, GA 30353-8385                    P. O. BOX 510118                        100 West Millport Road
bobby.keen@leggett.com                      LIVONIA, MI 48151-0118                  Lititz, PA 17543
mam@cp-law.com pspradlin100@gmail.com       szavitz@herald-leader.com               Cody.Ogden@listrak.com
                                                                                    Wendy Jamison
  Katy Sheehan                                                                      MetLife
  Gannett                                                                           PO Box 783895
  P O Box 677353                                                                    Philadelphia, PA 19178
  Dallas, TX 75267-7353                                                             wendy_jamison@metlifeservice.com
  kesheehan@gannett.com

                                            Jerry Briggs                            John Pauley
  Ryan Weisert                                                                      New York Life
                                            Mspark
  Moment Feed Inc                                                                   PO Box 500
                                            PO BOX 848469
  1540 2ND Street 3rd floor                                                         Minneapolis, MN 55440
                                            DALLAS, TX 75284-8469
  Santa Monica, CA 90401                                                            johnpauley@ft.newyorklife.com
                                           Jbriggs@mspark.com
  rweisert@momentfeed.com
                                           Billing@Mspark.com
            Case 19-50042-grs       Doc 402    Filed 03/19/19 Entered 03/19/19 17:39:43          Desc Main
                                              Document      Page 7 of 10
 Carter Miller/Bob Chaffins                                                       Angela Acosta
                                          Jane Schultz                            Hauppauge Properties LLC
 The Webb Companies
                                          Tolson Enterprises Inc                  1975 Hempstead Tpke, 309
 250 W Main Street, Suite 3000
                                          6591 W Central Avenue Suite 100         East Meadow NY 11554
 Lexington KY 40507
                                          Toledo OH 43617                         Angela@upcli.com
cmiller@thewebbcompanies.com
                                          414-843-6265
BChaffins@thewebbcompanies.com
 David R. Graves                                                                 Ray Tarkington
 SO Dayton, LLC                          Bruce Englehardt                        Tarkington & Harwell, LLC
 270 South Limestone                     Casto                                   1705 DIVISION STREET
 Lexington KY 40508                      250 Civic Center Dr                     NASHVILLE TN 37203
 dgraves@cypresspropertygroup.com        Columbus OH 43215                       raytarkington@comcast.net
                                          bengelhardt@castoinfo.com
 David R. Graves
 SO - Gadsden                             Wellington Way, LLC                    BSM Beavercreek II, LLC
 270 South Limestone                      148 Malabu Drive                       3011 Armory Drive
 Lexington KY 40508                       Lexington, KY 40503                    Nashville TN 37204
 dgraves@cypresspropertygroup.com         mjump@one23brands.com                    ljohnson@bsmproperties.com

                                                                                 Wes Hardin
                                          Conway MacKenzie                       PC Sweet Home Bama, LLC
DelCotto Law Group PLLC
                                          c/o Michael C. Walsh                   1301 Riverplace Blvd., #1900
200 North Upper Street
                                          401 S. Old Woodward Ave, Suite 340     Jacksonville FL 23307
Lexington, KY 40507
                                          Birmingham, MI 48009                   whardin@propst.com
dlangdon@dlgfirm.com
                                          MWalsh@ConwayMacKenzie.com




                                         ACTIVE MEDIA SERVICES INC                ADP
 Ace American Insurance Co.              PO BOX 844588                            P O BOX 645177
 436 Walnut Street                       BOSTON MA 02284-4588                     CINCINNATI OH 45264-5177
 Philadelphia PA 19106                    Brenda.Simmons@activeinternational.c
                                          om


                                         American Funds                          American Express
 Allianz Global Risks                                                            200 Vesey Street
                                         P O Box 659530
 2350 Empire Avenue                                                              New York NY 10285
                                         San Antonio TX 78265
 Burbank CA 91504                                                                jordan.ray@aexp.com
                                         jim.goolsby@rbc.com


                                         Greg Slyman
ARGENTUM IT LLC
                                         ABC Development, LLC
SUITE B
                                         28601 Chargrin Blvd., Ste 106A
1141 S 2ND STREET
                                         Cleveland OH 44122
LOUISVILLE KY 40203
                                         GregSlyman@HannaCRE.com


                                         Chubb Group                              Russell Gay
 Cartesian                                                                        BRG East, LLC
                                         82 Hopmeadow Street
 9241 LBJ Freeway                                                                 PO Box 2472
                                         PO Box 2002
 Dallas TX 75243                                                                  Clarksville IN 47131-2472
                                         Simsbury CT 06070-7683

                                                                                 Concur
 COMFORT REVOLUTION                                                              62157 Collection Ctr Dr
                                         Comp Management                         Chicago IL 60693
 PO BOX 936353
                                         P O BOX 89456                           casey.westerman@SAP.com
 ATLANTA GA 31193-6353
                                         Cleveland, OH 44101-6456                 Adrian.Corral@SAP.com
 SealyAR@tempursealy.com
           Case 19-50042-grs           Doc 402    Filed 03/19/19 Entered 03/19/19 17:39:43           Desc Main
                                                 Document      Page 8 of 10
ELITE REWARDS                                                                       Facebook
                                             EXPRESS EMPLOYMENT SERVICES            15161 Collections Ctr Dr
P O BOX 261147
                                             P O BOX 535434                         Chicago IL 60693
TAMPA FL 33685
                                             ATLANTA GA 00303                       AR@fb.com
grant@grant-riley.com

                                            HIGHMARK WEST VIRGINIA
FLOORBOARD LLC                              PO BOX 382153                           GUARDIAN LIFE INSURANCE
1605 SW WESTWOOD DRIVE                      PITTSBURGH PA 15251-8113                P O BOX 677458
PORTLAND OR 97239                           Amber McCoy                             DALLAS TX 75267-7458
                                            amber.mccoy@highmark.com


The Huntington National Bank                                                        IMG COLLEGE LLC
c/o Jennifer L. Parsons, Team Leader        Love My Pillow                          PO BOX 16533
500 Lee Street, Suite 1400                  4936 TECHNICAL DRIVE                    PALATINE IL 60055
Charleston, WV 25301                        Milford MI 48381
jenny.parsons@huntington.com


                                             LABOR FINDERS OF TENNESSEE             Lendpro
KOMAX BUSINESS SYSTEMS                                                              935 2nd St SE Bldg B 510
                                             LABOR FINDERS (HUNTSVILLE)
500 D STREET                                                                        Charlottesville VA 22902
                                             P O BOX 219
SOUTH CHARLESTON WV 25303
                                             MADISON TN 37116


The Courier Journal                                                                 NorthWestern Mutual Life Insurance
PO Box 677353                                MAGENTO                                330 E Main St. Ste 300
Dallas TX 75267-7353                         P O BOX 204105                         Lexington, KY 40507-1525
 loui@ccc.gannett.com                        DALLAS TX 75320
kesheehan@gannett.com


Oracle America                                                                      PEOPLEREADY INC
                                             PENSKE TRUCKING LEASING CO             PO BOX 641034
PO Box 203448
                                             P O BOX 827380                         PITTSBURGH PA 15264-1034
Dallas, TX 75320
                                             PHILADELPHIA PA 19182



                                                                                    RYDER TRUCK RENTAL INC.
Phoenix Insurance Co.                        Pitney Bowes                           PO BOX 96723
One Tower Square                             210 East Reynolds Road                 CHICAGO IL 60693
Hartford, CT 06183                           Lexington KY 40517                     debra_peppard@ryder.com

Tempur Pedic North America, LLC                                                     Tennessean
and Sealy Mattress Company                  Star Indemnity                          7950 Jones Branch Dr
1000 Tempur Way                             399 Park Avenue 8TH Floor               Mc Lean VA 22107
Lexington KY 40511                          New York City NY 10022                   dzook@ccc.gannett.com
VIA ECF: Lea Pauley Goff, Esq.
Adam M. Back, Esq.
                                                                                    Valassis
United Bank                                  Dominic Teramana, Jr                   19975 Victor Parkway
500 Virginia Street East                     Teramana Ltd                           Livonia MI 48152
Charleston WV 25301                          200Stanton Blvd                       VIA EMAIL
 VIA ECF TMcKinstry@Fowlerlaw.com            Steubenville OH 43952                 Vanessa.OConnell@harlandclarke.com
MEllison@Fowlerlaw.com                       djteramanajr@sbcglobal.net            VIA ECF: spinner@millercanfield.com


                                            Wells Fargo Bank                        West Creek
VSP
                                            c/o Cynthia M. Kern Woolverton, Esq.    4951 Lake Brook Dr Ste 350
P O Box 677458
                                            c/o Millsap & Singer, LLC               Glen Allen VA 23060
Dallas TX 75267
                                            VIA ECF bkty@msfirm.com
Pat_A_Richardson@glic.com
             Case 19-50042-grs       Doc 402    Filed 03/19/19 Entered 03/19/19 17:39:43               Desc Main
                                               Document      Page 9 of 10
                                                                                    Stafford Drive Associates
 XTRA LEASE                                ZOHO                                     Peter Yeskel
 P O BOX 219562                            4141 Hacienda Drive                      PO Box 1449
 KANSAS CITY MO 64121-9562                 Pleasanton CA 94588                      Boynton Beach FL 33425
                                                                                    pyes161@gmail.com

                                           Danny Brown                              Steve Hess
 Fred Macke, Jr.                                                                    Kohr Royer Griffith Inc
                                           Brown Family Enterprises
 425 Walnut Street                                                                  1480 Dublin Road
                                           P.O. Box 72658
 Cincinnati OH 45202                                                                Columbus OH 43215
                                           Louisville KY 40272

                                          Ashley Seasly                             Robert Priest
 David Ostoich                            Polaris Centers of Commerce/ NP Limited   REI Equity Partners
 Colliers International                   Partnership                               219 Scott Street, Suite: 159
 200 Public Square                        8800 Lyra Drive Suite 650                 Beaufort SC 29902
 Cleveland, OH 44114                      Columbus, OH 43240
                                          Email: ashley.seasly@colliers.com
                                                                                    Anne Kenzig
Robert Pritz                               Kim Hodge
                                                                                    Zarcal Delaware, LLC
DTZ                                        Interstate Development
                                                                                    14600 Detroit Ave #1500
3650 Park 42 Drive                         2151 Volunteer Parkway
                                                                                    Lakewood OH 44107
Cincinnati, OH 45241                       Bristol TN 37620
                                                                                    Via Email: akenzig@zarembagroup.com
robert.pritz@cushwake.com                  kimh@ira-realty.com
 New Port Richey Development                                                         Jim Stadler
 c/o Chase Properties                     Larry F. Hinton                            Bellevue Properties, LP
 ATTN: David Eli, General Counsel         BGP ECKSTEIN, LLC                          3309 Fairmont Drive
 3333 Richmond Rd, Suite: 320             P. O. Box 4000                             Nashville TN 37203
 Beachwood OH 44122VIA EMAIL              Bowling Green KY 42120                     VIA ECF: Joseph P. Rusnak, Esq.
 deli@chaseprop.com                        tiffany@rjhp-law.com                     Jrusnak@tewlawfirm.co
                                           David Goodman
 Randall Calhoun                                                                     Gehad Hadidi
                                           Capital Properties Management Ltd
 Willow Oak LLC                                                                      7155 Aurora Road, LLC
                                           12929 Shaker Boulevard
 1190 Wilderness Dr.                                                                 1349 S. Rochester Road
                                           Cleveland OH 44120
 Cropwell AL 35054                                                                   Rochester Hills, MI 48307
                                            goodman@cpm-ltd.com
 rwcalhoun@lightingandlamp.com                                                      Via ECF: jbrice@wyattfirm.com

 AMEX [merchant services]                 BB&T                                      Brown Edwards
 P O Box 1981                             P O BOX 698                               707 Virginia Street E
 Culpeper, VA 22701                       Wilson, MC 27894                          Suite 150
                                                                                    Charleston, WV 25301

Capital Jet Center, Charleston, WV                                                  The Charter Oak Fire Insurance Company
                                         CEB, now Gartner                           Commercial Insurance Company
100 Airport Road
                                         3393 Collections Center Drive              340 MacCorkle Avenue
Suite 165
                                         Chicago, IL 60693                          Suite 200
Charleston, WV 25311
                                                                                    Charleston, WV 25314
Cloud Bakers
                                         Comcast                                    Country View Appraisals, LLC
600 W Van Buren Street
                                         P O BOX 530098                             P O Box 202
Suite 603
                                         Atlanta, GA 30353                          Dryford, WV 26263
Chicago, IL 60607

EcUtopia
                                         eQuest Corp                                eRetail Business Solutions, Inc.
9089 Clairmont Mesa Blvd
                                         5105 North Troost Avenue                   5173 Waring Road
Suite 210
                                         Kansas City, MO 64118                      Suite 122
San Diego, CA 92123
                                                                                    San Diego, CA 92120
            Case 19-50042-grs        Doc 402    Filed 03/19/19 Entered 03/19/19 17:39:43      Desc Main
                                               Document     Page 10 of 10
                                           Goldman Associates, Inc
GBS Warranty Services, LLC                                                    GoodBed.com
                                           1014 Bridge Road
9240 Prototype Drive                                                          REVV Media
                                           P O BOX 271
Reno, NV 89521                                                                1459 18th Street. #273
                                           Charleston, WV 25321
                                                                              San Francisco, CA 94107

iHeartMedia (Active Media Services Inc.)   Intergrity One/                    JAB Distributors dba Protect-A-Bed
 – Matt Jones                              DeLage Landen Financial Services   Protect a Bed
3964 Collection Center Drive               DeLage Landen                      75 Remittance Drive
Chicago, IL 60693                          P O Box 41602                      Suite 3005
                                           Philadelphia, PA 19101             Chicago, IL 60675

JMIS Kentucky, LLC [UK Athletics]
P O Box 645388
Cincinnati, OH 45264
